Citation Nr: 0822868	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a shrapnel wound of 
the right calf.

2.  Entitlement to an increased disability rating for 
residuals of a right thumb abscess, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from September 1950 to March 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and granted the veteran an increased, 
10 percent disability rating for residuals of a right thumb 
abscess, effective September 15, 2003.  The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  

In an August 2004 rating decision, service connection for a 
shrapnel wound to the right calf was denied.  The veteran 
perfected an appeal as to the issues of service connection 
for PTSD and a shrapnel wound to the right calf as well as an 
increased rating for residuals of a right thumb abscess.  

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned.  In a December 2007 decision, 
the Board granted service connection for PTSD and remanded 
the issues of service connection for a shrapnel wound to the 
right calf and an increased rating for residuals of a right 
thumb abscess.  



FINDINGS OF FACT

1.  The veteran does not have a disability of the right calf 
attributable to service.  

2.  The veteran's right thumb disability does not reflect a 
moderately severe muscle injury; the veteran's right thumb is 
not ankylosed; there is adequate motion of the right thumb 
and there is no indicated restriction of the other fingers; 
and there is no gap in the opposition of the tip of the right 
thumb to the base of the little finger.  


CONCLUSIONS OF LAW

1.  Service connection for residuals for a right calf 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a right thumb abscess have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.20, 4.59, 4.71a, 4.73 4.124a, Part 4, Diagnostic 
Codes 5224, 5228, 5309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in August 2004 (service connection 
claim).  Additional VCAA notification was sent in December 
2007.  Cumulatively, the VCAA letters fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The VCAA letter for the increased rating claim was issued 
after the May 2004 rating decision; this letter was dated in 
December 2007.  Although the notification letter was not sent 
prior to the initial adjudication of the claimant's claim, 
this was not prejudicial to the claimant since the claimant 
was subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in February 2008.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 2007-7130 (Fed. 
Cir. Sept 17, 2007) (Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, with regard to the increased rating claim, 
according to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOC.  Further, the VCAA notices 
along with the SOC and SSOC provided additional information 
to the claimant which complies with Vazquez-Flores.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  In December 2007 
letter, the section entitled "How VA Determines the 
Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The SOC and SSOC were 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

There is no objective evidence indicating that there has been 
a material change in the service-connected right thumb 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough.  
The examinations in this case are adequate upon which to base 
a decision.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the 
December 2007 VCAA notice furnished the necessary additional 
notification to the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the Board's prior December 2007 decision, the 
Board indicated that the veteran's official military 
documentation did not reveal that he engaged in combat 
against enemy forces.  Since that time, no additional 
evidence with regard to combat action has been associated 
with the claims file.  Thus, although the veteran had 
exposure to a combat environment, the evidence does not 
establish that he engaged in combat himself.  Therefore, 38 
U.S.C.A. § 1154(b) is not for application as the veteran did 
not have combat service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records show that on December 19, 1944, 
the veteran was seen for a furuncle of the lower 1/3rd of the 
right leg.  It was noted that several days before, the 
veteran noticed a small furuncle on his leg.  There was no 
trauma.  The tenderness had gradually increased and he was 
now unable to bear weight on his leg.  Physical examination 
revealed that on the external surface on the lower 1/3rd of 
the right leg, there was a furuncle.  The area surrounding 
the area was tense, red, and tender.  The inguinal nodes were 
not tender.  Hot soaks were applied.  Under a sterile 
technique, the furuncle was incised with drainage of bloody 
pus.  By the 21st of the month, there was no edema of the leg 
and it appeared normal.  The veteran was returned to duty the 
next day.  On the separation examination, the extremities 
were normal, including the bones, joints, and muscles.  

The veteran's service treatment records from his second 
period of service revealed no abnormality of the lower 
extremities on the September 1950 entrance examination.  
Thereafter, there were no findings, treatment, or diagnosis 
relating to the right leg.  The February 1952 separation 
examination revealed that examination of the lower 
extremities was normal.  

Post-service, there is no record of findings, treatment, or 
diagnosis of a right leg disorder until the current claim.  

In February 2004, the veteran was afforded an examination by 
VA.  The veteran reported that he had sustained a shrapnel 
wound to the right calf in 1944 and that the injury was via a 
high velocity missile.  He reported that the wound was deeply 
penetrating and he received 28 weeks of inservice treatment.  
The examiner noted that there was a muscle wound present.  
The entry was located at the right calf area and measured 2 
centimeters by 1 centimeter.  X-rays of the right lower leg 
were normal.  The diagnosis was shrapnel wound of the right 
calf.  Currently, the examiner indicated that the objective 
factor present was a scar.  

At this juncture, the Board notes that there is no 
documentary evidence of any inservice shrapnel wound to the 
right calf.  The veteran had a furuncle which was treated.  
It was specifically noted that there had been no trauma.  
Thereafter, the right lower extremity was normal when he 
separated from his first period of service.  There was no 
disease or injury of the right lower leg during the veteran's 
second period of service.  

Accordingly, while the veteran told the VA examiner that he 
was injured by a high velocity missile during service, he is 
not credible.  The Board finds the inservice medical findings 
to be more probative that the veteran's report of a shrapnel 
wound since they objectively reflect the nature of the 
treatment provided therein.  As such, the examiner's 
diagnosis of a shrapnel wound of the right calf (from 
service) was based on an inaccurate medical history and not a 
review of the record which showed otherwise.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In August 2004, the veteran was afforded a VA muscle 
examination.  At that time, the veteran again reported that 
he had been hit in his lower right leg by shrapnel during 
service.  Examination of the right lower limb revealed no 
evidence of a scar.  There was no residual of any type.  
There was no restriction of motion of the right knee or right 
ankle.  

The Board notes that there is conflict in the medical 
evidence of record regarding whether the veteran has a 
current disability.  Specifically, the earlier February 2004 
examination revealed that the veteran had sustained a muscle 
injury and there currently was a scar present.  On the August 
2004 examination, objective examination revealed no evidence 
of a scar or any other residual.  

Both examination were performed by physicians who are 
qualified to provide medical findings.  However, the Board 
finds that the August 2004 examination report is more 
probative as it is consistent with the record.  There is no 
documentary evidence of any inservice shrapnel wound to the 
right calf.  As noted, the veteran's report of such is not 
credible.  Further, while the veteran was treated for a 
furuncle during service, according to the service treatment 
records, the furuncle was medically treated and thereafter 
resolved without residual disability to include any scarring.  
The separation examination for the first period of service 
revealed a normal right lower extremity.  The entrance and 
separation examinations for the second period of service 
revealed a normal right lower extremity and the records dated 
between those examinations were also negative.  There was no 
record of any scar due to the furuncle or other inservice 
incident.

Despite the veteran's contentions that he sustained a 
shrapnel wound during service, the record is not only devoid 
of supporting evidence, it shows that he was treated for a 
furuncle which resolved completely with treatment.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
The more probative medical examination report showed no 
current residual of any inservice disease or injury.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  There is no current residual of the inservice 
furuncle or any other inservice incident.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The service treatment records show that in January 1945, the 
veteran was seen for pain in his right thumb with swelling 
and redness.  It was noted that the veteran had first noticed 
pain in his right thumb on the flexor surface the previous 
Wednesday.  When he rubbed the thumb against his face he 
thought that he had a foreign body in the finger.  However, 
physical evaluation revealed that there was no foreign body.  
The next day, the thumb was a little more painful and the 
veteran was instructed to soak the thumb.  The thumb also 
became swollen and red.  For treatment, a small incision was 
made and some pus was drained.  A Sulfathiazole dressing was 
applied and hot soaks were continued.  Approximately one week 
later, another surgical incision and drainage of the thumb 
was performed.  The diagnosis was abscess of the right thumb.  
X-rays revealed that it was possible that a very small 
portion of the cortex was separating from the rest of the 
bone, possibly a sequestrum.  Thereafter, an incision and 
drainage of the tip of the thumb was performed.  By March 15, 
1945, the thumb was well-healed although there was still 
limitation of motion of the distal phalanx.  Two days later 
he was discharged to duty.  

In a January 1947 rating decision, service connection was 
granted for residuals of an abscess of the right thumb.  A 
non-compensable rating was assigned effective February 1946.

The Board notes that the veteran was not service-connected 
for a shrapnel wound of the right thumb.  Although the 
veteran maintains that he was hit in the right thumb by 
shrapnel, the service treatment records show that he had an 
abscess of the right thumb, but it was not due to a shrapnel 
wound injury.  In fact, there was no foreign body at all in 
the right thumb.  However, the veteran did have an abscess 
which became infected and required multiple surgical 
treatments for drainage.  

In February 2004, the veteran was afforded an examination by 
VA.  At that time, the veteran reported that he had 
difficulty lifting and grabbing with his right thumb when he 
had flare-ups.  He reported that he was not receiving any 
treatment.  He had not lost any time from work.  The examiner 
noted that the veteran's right hand was his dominant hand.  
The veteran could tie his shoelaces without difficulty.  He 
had difficulty fastening buttons with his right hand.  He had 
difficulty picking up a piece of paper and tearing it with 
his right hand.  On examination of hand dexterity, the right 
hand fingertips could approximate the proximal transverse 
crease of the palm.  His right hand strength was within 
normal limits.  The muscle group involved was Muscle Group 
IX.  There was a muscle wound present.  The entry wound was 
located on the right thumb and was 1 centimeter by .5 
centimeter.  There was no adherence to the underlying 
structures with no intermuscular scarring present and no 
adhesion to the bone.  Palpation of the muscle revealed no 
loss of deep fascia or muscle substance and no impairment of 
muscle tone.  There were no sign of lowered endurance or 
impaired coordination.  For muscle group IX, strength was 
graded at 4.  The muscle injury did not affect the particular 
body part function it controlled.  There was no muscle 
herniation.  The muscle injury did not involve any tendon, 
bone, joint, or nerve damage.  Range of motion of the thumb 
revealed radial abduction to 55 degrees with pain at 50 
degrees; palmar abduction was 55 degrees with pain at 50 
degrees; metacarpophalangeal flexion was 50 degrees with pain 
at 45 degrees; interphalangeal flexion was 50 degrees with 
pain at 45 degrees.  Opposition of the right thumb measured 
zero centimeters from the tip of the thumb to the base of the 
little finger.  Neurological examination revealed that motor 
function was within normal limits as was sensory function.  
X-rays of the right hand showed degenerative changes.  The 
Board notes that he veteran reported to the examiner that he 
had sustained a shrapnel wound to the right thumb.  
Currently, he had x-ray evidence of degenerative changes in 
the right hand.  

In a May 2004 rating decision, the veteran was granted an 
increased rating of 10 percent for residuals of the abscess 
of the right thumb under Diagnostic Code 5309.  The veteran 
appealed the assigned rating.  

In August 2004, the veteran was afforded a VA muscle 
examination.  The examination revealed a scar at the distal 
end of the right thumb with no loss of substance.  The range 
of motion was normal and the neurological evaluation was 
normal.  The veteran had good sensitivity.  The examiner 
indicated that the veteran had apparently adequate movement 
of his thumb, although there seemed to be some arthritis 
involving his extremities which was not related to military 
service or injuries.  

38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5309, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

VA regulations provide that the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  

Diagnostic Code 5309 pertains to impairment of Muscle Group 
IX.  Muscle Group IX includes those muscles responsible for 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Muscles listed as part of this group include the thenar 
eminence; the short flexor, the opponens and the abductor and 
adductor of the thumb; the short flexor, the opponens and the 
abductor of the little finger; the four lumbricales; and the 
four dorsal and three palmar interossei.  A note to this code 
indicates that since the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc., 
injuries to Muscle Group IX should be rated on limitation of 
motion, with a minimum 10 percent rating.  See 38 C.F.R. § 
4.73, DC 5309.

The inservice medical records show that the veteran has a 
muscle injury to the right thumb, although it was not from a 
shrapnel wound.  The record shows that the veteran sustained 
no more than a moderate disability.  A moderate disability is 
considered 10 percent disabling.  In order for a higher 
rating to be warranted, the veteran's injury would need to be 
moderately severe.  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The veteran did not suffer a 
through and through or openly penetrating wound.  There was 
no debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The veteran was not 
hospitalized for a prolonged period of treatment of the wound 
and there was no record of cardinal symptoms.  Further, the 
objective findings are not consistent with a moderately 
severe injury.  There are no indications on deep palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side do not 
demonstrate positive evidence of impairment.  The veteran has 
adequate motion of the right thumb.  His neurological 
evaluation is within normal limits.  He exhibits normal 
strength and good sensitivity.  

Although the veteran believes that his right thumb is more 
disabling than represented by the current 10 percent rating, 
the examination reports are competent and more probative than 
lay statements.  As such, a higher rating is not warranted 
under Diagnostic Code 5309.

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca.  
However, even considering those directives, Diagnostic Code 
5224 which pertains to limitation of motion of the thumb does 
not provide for an evaluation higher than 10 percent where 
there is no evidence of ankylosis.  The Court has defined 
ankylosis as the stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 
1988); see also Coyalong v. West, 12 Vet. App. 524, 528 
(1999) (citing Dorland's Illustrated Medical Dictionary (28TH 
Ed. 1994) at 86).  Further, arthritis is rated based on 
limitation of motion.  See Diagnostic Codes 5003 and 5010.  

There is no evidence of ankylosis of the right thumb.  The 
veteran has adequate motion of his right thumb.  It was noted 
to be normal by the examiner who conducted the August 2004 
examination.  

A note after Diagnostic Code 5224 indicates that 
consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  In 
this case, however, the veteran has adequate motion of his 
right thumb, as indicated by a VA examination.  Furthermore, 
one VA examination (February 2004) also conducted range of 
motion testing of the other fingers.  No restrictions were 
indicated.  

Diagnostic Code 5228 further provides the criteria for 
evaluating limitation of motion in the thumb.  A 
noncompensable rating is assigned where there is a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers; a 10 percent 
rating is assigned where that gap is one to two inches; and a 
20 percent rating is assigned where that gap is more than two 
inches.  In this case, the opposition of the right thumb 
measured zero centimeters from the tip of the thumb to the 
base of the little finger.  Therefore, a higher rating is 
also not available under this code.  

Further, there is no basis for a separate compensable rating 
based on any scarring.  See Diagnostic Codes 7802-7805.  

The Board finds that the preponderance of the evidence is 
against a 10 percent disability rating for the veteran's 
right thumb disability.  There is no evidence of a moderately 
severe muscle injury.  The veteran's right thumb is not 
ankylosed.  The veteran has adequate motion and there is no 
indicated restriction of the other fingers.  There is no gap 
in the opposition of the tip of the thumb to the base of the 
little finger.  Accordingly, the record does not present an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the 
appeal is denied.


ORDER

Service connection for a right calf disability is denied.  

An increased rating for residuals of a right thumb abscess, 
is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


